DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 4/22/2022, the applicants have filed response: claims 1, 10 and 19 have been amended.  Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1 – 3, 7 – 12 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldini Soares et al. (U.S. Publication 2015/0317563) (Baldini Soares hereinafter), Venkataramani et al. (U.S. Publication 2018/0136912) (Venkataramani  hereinafter), Shariat et al. (U.S. Publication 2018/0115598) (Shariat hereinafter) and Chahal et al. (U.S. Publication 2018/0217913) (Chahal hereinafter).
7. 	As per claim 1, Baldini Soares teaches a method of predicting performance of applications using machine learning systems, the method comprising: 
          training a machine learning system on a sample server executing an application [“A method of predicting program performance on hardware devices, in one aspect, may comprise obtaining a set of existing applications and observed performance (e.g., performance metric or speedup) on a target hardware device. The method may also comprise running the set of existing applications on one or more general purpose computer processors and extracting application features from the existing application. The method may further comprise inputting the application features and the observed performance on a target hardware device to a machine learning technique. The method may also comprise executing the machine learning technique. The method may further comprise training a predictive model by the machine learning technique for predicting application performance on the target hardware device.” ¶ 0004]; and
providing the trained machine learning system to the server, wherein, when the trained machines learning system is executed on the server, the trained machine learning system provides a performance of a new application on the server without installing the new application on the server [“It should be understood that the training aspect and the prediction aspect of the module 10 may be separated and run on different processors, machines or systems. For instance, the prediction phase need not be performed on the same system together with the training phase. For example, once the module 10 performs training and produces one or more predictive models, the predictive models may be run on the same system or another system,” ¶ 0086; another system mapped to server; “FIG. 4 is a flow diagram illustrating a methodology of the present disclosure in one embodiment for predicting performance of an application on a hardware device if it were to be ported to that hardware device.” ¶ 0075].
Baldini Soares does not explicitly disclose but Venkataramani discloses wherein the new application is optimized for at least one of the platforms of the plurality of platforms on which the new application is executed when the neural networks are created [“to generate code that is efficient and/or optimized, the systems and methods may create efficient implementations of a pre-trained deep learning network application program 1410 by creating optimized implementations for each specific target that uses the libraries for that platform (e.g., cuDNN or MKL DNN, etc.) and intrinsics for that platform (e.g., CUDA intrinsics or Intel Advanced Vector Extensions (AVX), ARM Neon instructions, etc.). Code that is high-performance may be generated specific to each platform by the systems and methods.” ¶ 0042].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares and Venkataramani available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares to include the capability of code optimization as taught by Venkataramani, thereby providing a mechanism to enhance system efficiency by optimizing application performance on specific target platforms.
          Baldini Soares and Venkataramani do not explicitly disclose but Shariat discloses wherein the machine learning system is trained using a set of quality assurance performance for a plurality of platforms to create a neural network for each of the plurality of platforms, where the plurality of platforms comprises a first platform and a second platform, and wherein the sample server resides on the first platform [“Machine-learned models are selectively distributed to a plurality of computer servers according to conditions associated with the computer servers. A server receives travel information from a travel coordination system. The travel information describes a plurality of conditions. The server identifies a hierarchy of one or more parent-child relationships based on the plurality of conditions. The server trains machine-learned models using the plurality of conditions described by the travel information. The server selects machine-learned models for the plurality of conditions responsive to the identified hierarchy. The server distributes machine-learned models to the plurality of computer servers responsive to the identified hierarchy,” Abstract; conditions mapped to quality assurance performance, which is not explicitly defined in the specification; “the machine-learned models are neural-network based models such as artificial neural networks (ANN), convolutional neural networks (CNN), deep neural networks (DNN), and the like,” ¶ 0054], and including the expected performance as one of the data set of quality assurance performance to create one of the neural networks [“The performance evaluation module 420 selects a machine-learned model for each condition by comparing prediction accuracies of one or more machine-learned models. In one embodiment, the model is selected from machine-learned models trained for the corresponding condition or any of its parent conditions. Specifically, the performance evaluation module 420 applies each of the models trained for the corresponding condition and its parent conditions to the training data, and more specifically, to the test set associated with the condition. The performance evaluation module 420 evaluates the performance of each applied model, and selects the model having the highest prediction accuracy. The prediction accuracy may be determined by comparing the predicted output variables with the actual output variables for instances in the test set, where higher prediction accuracy corresponds to a smaller difference between the values of predicted and actual output variables,” ¶ 0055]; and wherein the server resides on the second platform [“FIG. 2 is a diagram illustrating distribution of machine-learned models from the model management system 160 to server farms of the travel coordination system 130 according to one embodiment. FIG. 2 shows the model management system 160 in communication with three server farms 130A, 130B, 130C.” ¶ 0036].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares, Venkataramani and Shariat available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares and Venkataramani to include the capability of training and distributing models to remote servers as taught by Shariat, thereby providing a mechanism to enhance system efficiency by streamlining the cost and effort of evaluating application performance on multiple potential platforms.
          Baldini Soares, Venkataramani and Shariat do not explicitly disclose but Chahal discloses determining an expected performance of the application using the machine learning system, for a server having different characteristics than the sample server, by predicting the expected performance of the application on the server without having to actually measure a performance of the application on the server [“In an embodiment, at step 310, a replay model 210 is configured to predict performance of the application of interest across platforms on the target system and at the one or more concurrencies higher than the at least three base concurrencies by replaying the extrapolated plurality of temporal and spatial features on the target system using a synthetic benchmark,” ¶ 0046; “Thus methods and systems of the present disclosure facilitate performance testing of an I / O intensive application on multiple storage systems without actually deploying the application,” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares, Venkataramani, Shariat and Chahal available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares, Venkataramani and Shariat to include the capability of performance evaluation of I/O intensive enterprise applications as taught by Chahal, thereby providing a mechanism to enhance system efficiency by streamlining the cost and effort of evaluating application performance on multiple potential platforms [Chahal ¶ 0003].
8. 	As per claim 2, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares further teaches determining whether the expected performance meets a performance threshold associated with the application executing on the server, prior to installing the application on the server [“In considering porting program code to a hardware device (e.g., GPU), a question asks whether the speedup at the hardware device justifies the porting effort. To answer this question, it would be useful to know whether a code would likely exhibit a speedup beyond a threshold T if ported to a hardware (e.g., GPU) device. In one embodiment of the present disclosure, such a question can be formulated as a binary classification problem, where the class identifier denotes whether or not the application running with a particular input exhibits a hardware (e.g., GPU) speedup greater than a threshold T. Binary classification may be approached via supervised learning, a type of machine learning. Supervised learning operates on labeled data, where each x in the data set has an associated label y. Based on a training set of labeled data, a supervised learning algorithm infers a function to predict the labels y for unseen examples x.” ¶ 0045].
9. 	As per claim 3, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares further teaches providing information to modify the application based on the expected performance of the application [“The observed performance improvement on a target hardware device includes information about the speed up of the particular application when run on the target hardware device. Corresponding accelerated versions of the set of existing applications are those that have been ported over for running on the target hardware device, e.g., translated or modified to run on the target hardware device. The accelerated version is used to compute the speedup over the baseline run, in this case the CPU run. The computed speedup is used by a training technique to train a model.” ¶ 0070].
10. 	As per claim 7, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares further teaches training the machine learning system with performance testing data associated with the application gathered during execution of the application on a second server [“It should be understood that the training aspect and the prediction aspect of the module 10 may be separated and run on different processors, machines or systems. For instance, the prediction phase need not be performed on the same system together with the training phase. For example, once the module 10 performs training and produces one or more predictive models, the predictive models may be run on the same system or another system,” ¶ 0086].
11. 	As per claim 8, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares further teaches wherein the server having different characteristics than the sample server has at least one of different hardware characteristics and different software characteristics than the sample server [“It should be understood that the training aspect and the prediction aspect of the module 10 may be separated and run on different processors, machines or systems. For instance, the prediction phase need not be performed on the same system together with the training phase. For example, once the module 10 performs training and produces one or more predictive models, the predictive models may be run on the same system or another system,” ¶ 0086].
12. 	As per claim 9, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares further teaches including at least one parameter when determining the expected performance of the application, wherein the at least one parameter was not included when the application was executing on the sample server [“As an example, graphics processing units (GPUs)  can deliver considerable performance gains over general purpose processors. However, GPU performance gains vary considerably across applications. Porting applications to GPUs can require significant effort, rewriting code with GPU-specific languages. In light of the significant porting costs, it would be desirable to predict which applications would benefit most before porting to the GPU.” ¶ 0024].
13.        As per claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.        As per claim 11, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2 above.
15.        As per claim 12, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3 above.
16.        As per claim 16, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 7 above.
17.        As per claim 17, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8 above.
18.        As per claim 18, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9 above.
19.        As per claim 19, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1 above.
20.        As per claim 20, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2 above.
21.	Claims 4 – 6 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldini Soares, Venkataramani, Shariat and Chahal in further view of Bigus et al. (U.S. Patent 7,386,522) (Bigus hereinafter).
22. 	As per claim 4, Baldini Soares, Venkataramani, Shariat and Chahal teach the method of Claim 1.  Baldini Soares, Venkataramani, Shariat and Chahal do not explicitly disclose but Bigus discloses comparing the expected performance to a measured performance of the application executing on the server [“Module 34 includes a sensor 36 which compares desired (optimum) agent performance and actual agent performance and generates a scalar reinforcement reward/penalty value therefrom.” col. 12, lines 1 – 4].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares, Venkataramani, Shariat, Chahal and Bigus available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares, Shariat and Chahal to include the capability of performance optimization as taught by Bigus, thereby providing a mechanism to enhance system efficiency by generating a feedback mechanism based desired vs. observed performance.
23. 	As per claim 5, Baldini Soares, Venkataramani, Shariat, Chahal and Bigus teach the method of Claim 4.  Bigus further teaches updating configuration parameters associated with the application to adjust performance of the application according to the expected performance [Module 34 includes a sensor 36 which compares desired (optimum) agent performance and actual agent performance and generates a scalar reinforcement reward/penalty value therefrom.” col. 12, lines 1 – 4].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares, Venkataramani, Shariat, Chahal and Bigus available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares, Venkataramani, Shariat and Chahal to include the capability of performance optimization as taught by Bigus, thereby providing a mechanism to enhance system efficiency by generating a feedback mechanism based desired vs. observed performance.
24. 	As per claim 6, Baldini Soares, Venkataramani, Shariat, Chahal and Bigus teach the method of Claim 4.  Bigus further teaches continuing to train the machine learning system using the measured performance [“Module 34 adaptively modifies its selection of agents based upon the analyzed performance of a dispatched agent.  If an agent performs well, sensor 36 reinforces critic network 37, which in turn reinforces the corresponding action network 38 such that it is more likely that the same agent/program module is selected under similar circumstances. On the other hand, if an agent performs poorly, sensor 36 negatively rein forces critic network 37, which in turn reduces its utility output to action networks 38 to reduce the likelihood that the same agent/program modules is selected under similar circumstances.” col. 12, lines 19 – 29].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Baldini Soares, Venkataramani, Shariat, Chahal and Bigus available before the effective filing date of the claimed invention, to modify the capability of predicting application performance on hardware accelerators as disclosed by Baldini Soares, Venkataramani, Shariat and Chahal to include the capability of performance optimization as taught by Bigus, thereby providing a mechanism to enhance system efficiency by generating a feedback mechanism based desired vs. observed performance.
25.        As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
26.        As per claim 14, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
27.        As per claim 15, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6 above.
Response to Arguments
28.	Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193